Citation Nr: 1412851	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a separate disability rating for diabetic ulcer of the left great toe.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When the case was before the Board in August 2010 and February 2013, the issues currently before the Board were remanded for additional development.


FINDINGS OF FACT

1.  For the time period prior to July 15, 2008, the Veteran's peripheral neuropathy of the left (major) upper extremity was manifested by no worse than mild incomplete paralysis of the median nerve.

2.  For the time period beginning on July 15, 2008, the Veteran's peripheral neuropathy of the left (major) upper extremity has been manifested by no worse than moderate incomplete paralysis of the median nerve.

3.  For the time period prior to July 15, 2008, the Veteran's peripheral neuropathy of the right (minor) upper extremity was manifested by no worse than mild incomplete paralysis of the median nerve.

4.  For the time period beginning on July 15, 2008, the Veteran's peripheral neuropathy of the right (minor) upper extremity has been manifested by no worse than moderate incomplete paralysis of the median nerve.

5.  The preponderance of the evidence reflects that the Veteran reported having an ulcer on his left great toe for six months in 2008; the medical evidence reflects that it was almost healed on examination in 2008 and that it was healed in 2013; neither the competent medical, nor competent and credible lay, evidence reflects that the Veteran has any diabetic ulcer that is at least 39 square centimeters, painful, unstable, deep (with underlying soft tissue damage), or which causes limitation of function.

6.  The Veteran's service-connected disabilities are diabetes mellitus, rated at 20 percent; peripheral neuropathy of the right lower extremity, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 20 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent prior to July 15, 2008 and 30 percent from July 15, 2008; peripheral neuropathy of the right upper extremity, rated at 10 percent prior to July 15, 2008 and 20 percent from July 15, 2008; diabetic retinopathy of the eyes, rated as noncompensable; diabetic nephropathy, rated as noncompensable; hypertension, rated at 10 percent; and loss of use of a creative organ, rated as noncompensable.  Throughout the rating period on appeal, the combined evaluation for these disabilities met the minimum schedular criteria for TDIU.

5.  Throughout the rating period on appeal, the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy have not been met for the time period prior to July 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

2.  The criteria for an initial rating of 30 percent, but no higher, for left upper extremity peripheral neuropathy have been met for the time period beginning July 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy have not been met for the time period prior to July 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

4.  The criteria for an initial rating of 20 percent, but no higher, for right upper extremity peripheral neuropathy have been met for the time period beginning July 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

5.  The criteria for entitlement to a separate rating for diabetic ulcer of the left great toe have not been met.  38 U.S.C.A. §§  1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.118, 4.119, Diagnostic Codes 7801, 7802, 7804, 7805, 7913 (2013).

6.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2006, March 2006, and April 2008 satisfied the duty to notify provisions with respect to the TDIU claim and the issue of entitlement to a separate rating for a diabetic ulcer of the left great toe, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned for peripheral neuropathy of the upper extremities does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

Duty to assist 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA treatment records and examination reports, and the Veteran's statements in support of his claims.  

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  Specifically, the Board notes that a September 2010 letter to the Veteran requested the name, location and approximate dates of any VA and non-VA treatment received since June 2008.  The Veteran did not respond.  As such, the Board finds that remanding for another attempt to obtain additional private treatment records of any kind would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

In addition, the Veteran was afforded VA examinations in May 2006, July 2008, February 2011, and March 2013 with respect to his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate.  The examiners reviewed the claims file and conducted an examination of the Veteran.  The examination reports provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its August 2010 and February 2013 remands.  Specifically, the August 2010 Board remand, in pertinent part, instructed the RO to contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers since June 2008.  Such a letter was sent in September 2010 but the Veteran did not respond.  The February 2013 remand instructed that the Veteran should be scheduled for VA examinations to determine the severity of the peripheral neuropathy of the bilateral upper extremities, the nature and severity of any and all diabetic ulcers, to include on the left great toe, and whether all service-connected disabilities, considered in combination, render the Veteran unemployable.  The RO/AMC was also instructed to adjudicate the issue as to whether the Veteran is entitled to a separate disability rating for diabetic ulcer of the left great toe, and if the benefit sought is not granted, to issue a supplemental statement of the case on this issue.  Subsequently, the Veteran underwent VA examinations in March 2013 and a supplemental statement of the case was issued in March 2013, which addresses the issue of entitlement to a separate disability rating for diabetic ulcer of the left great toe.  The Board finds that the RO has complied with the Board's instructions and that the above listed actions taken by the AMC substantially comply with the Board's August 2010 and February 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Increased Initial Ratings for Peripheral Neuropathy of the Upper Extremities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's statements describing the symptoms of his service-connected disorders are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In a the November 2006 rating decision on appeal, the Veteran was granted service connection for peripheral neuropathy of the upper extremities.  A 10 percent rating was assigned for each upper extremity, effective from August 4, 2005.  The Veteran asserts that a higher evaluation is warranted for each upper extremity.  The Veteran's peripheral neuropathy of the upper extremities is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 distinguishes between the major and minor limbs.  The preponderance of the evidence reflects that the Veteran is left handed, thus, it is his major extremity.  (The December 2001 and March 2013 VA examination reports reflect that the Veteran is left handed; the May 2006 VA examination report reflects that the Veteran is right handed.)  For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The May 2006 VA examination report reflects that the Veteran reported decreased sensation and a tingling sensation in the tips of all of his fingers.  It was noted that he did not have pain in his hands.  He reported having difficulty manipulating small objects due to the numbness in his fingertips.  He reported that he last worked in October 2000 performing a job as a lathe operator.  It was noted that he obtained his GED after dropping out of high school in the tenth grade.  He is trained mostly in assembly and maintenance work.  On examination there was decreased vibratory sense in all fingers to the level of the midpalm in both hands.  There was no evidence for a radicular distribution of the sensory loss.  Strength testing showed 5/5 strength in both upper extremities.  Hand grip strength was normal bilaterally and coordination was normal in the hands.  Tinel sign was negative at the wrist.  The assessment was peripheral neuropathy of the hands, as likely as not related to the Veteran's diabetes.  The examiner opined that the Veteran is limited from performing precise fine motor movements and assembly work with his hands due to his neuropathy in his fingertips.  The examiner noted that the Veteran is trained to do this and is not trained to do other sorts of work.  The examiner opined that the Veteran would not be limited from sedentary positions but would be limited from jobs that require standing greater than ninety minutes.  

A June 2006 VA treatment record reflects that the Veteran reported tingling and numbness in the hands.  He denied any worsening weakness.  He reportedly mows his lawn and his neighbor's lawn two to three times a week.  

A November 2007 VA neurodiagnostic/EMG laboratory report indicates that nerve conduction studies were abnormal.  Decreased amplitudes were found at the left radial and left ulnar nerves.  Spontaneous activity/motor unit potentials for all upper extremity muscle groups were normal.  Testing was accomplished for the lower extremities as well.  The overall impression was left distal polyneuropathy, motor and sensory, axonal, chronic and inactive, severe.

A July 2008 VA examination report reflects the Veteran's complaint that he has lost all feeling in both upper extremities in the fingers and thumbs.  He has pain in his hands and arms when he gets fatigued.  On examination the examiner stated that there was subjective absent pinprick in the entire upper extremities.  Deep tendon reflexes were 1+ (decreased).  The assessment was bilateral upper extremity diabetic peripheral neuropathy involving the small fibers of the sensory nerves.  

In a June 2010 statement the Veteran indicated that his upper extremity peripheral neuropathy has caused weakness and decreased sensation which affects his ability to lift as well as his fine motor skills.  

A March 2013 VA examination report reflects that the Veteran does not have constant upper extremity pain.  He has moderate, usually dull intermittent upper extremity pain bilaterally.  He also has moderate paresthesias and/or dysesthesias of the upper extremities.  He has severe numbness of the upper extremities.  Strength testing was full for elbow and wrist flexion and extension, grip strength and pinch strength.  Deep tendon reflexes were full for biceps, triceps, and brachioradialis.  Sensory testing revealed normal light touch/monofilament testing for the shoulder area.  However, such sensation was absent for the inner/outer forearm and the hand/fingers.  Position sense was normal for the upper extremities, but vibration sensation and cold sensation were both absent for the upper extremities.  There was no muscle atrophy and there were no trophic changes attributable to diabetic peripheral neuropathy.  The examiner specified that the Veteran's upper extremity peripheral neuropathy does not affect the radial or ulnar nerve.  However, the examiner opined that it causes mild incomplete paralysis of the right and left median nerves.  The examiner indicated that EMG studies from November 2007 revealed abnormal results for the left upper extremity.  It was noted that the right upper extremity was not tested.  The examiner opined that the Veteran is unable to do fine movements with his hands due to his peripheral neuropathy.  He can still write, drive, and feed himself.  He is unable to do any heavy lifting or carrying.  He is able to do sedentary work.  

Under Diagnostic Code 8515, complete paralysis of the major median nerve warrants a 70 percent evaluation.  Severe incomplete paralysis of the major median nerve warrants a 50 percent evaluation, moderate incomplete paralysis warrants a 30 percent evaluation, and mild incomplete paralysis warrants a 10 percent evaluation. 

For the minor side, complete paralysis of the minor median nerve warrants a 60 percent evaluation.  Severe incomplete paralysis of the major median nerve warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and mild incomplete paralysis warrants a 10 percent evaluation. 

Based on the foregoing, the Board finds that the evidence of record shows that prior to the July 2008 VA examination, the Veteran's peripheral neuropathy of the upper extremities is no more than mild in severity.  In this regard, the May 2006 VA examination reflects only some decreased sensation and tingling in the tips of his fingers.  The Veteran specifically indicated at this examination that he did not have pain in his hands and that his symptoms were limited to the tips of his fingers.  Moreover, he only had some decreased vibratory sense in the fingers, he had full strength, and his hand grip and coordination were normal.  Despite the November 2007 EMG showing abnormal results, and specifically noting decreased amplitudes of left radial and left ulnar nerves, the EMG report does not reflect any upper extremity complaints.  Although the impression included left distal polyneuropathy, motor and sensory, axonal, chronic and inactive, severe, the November 2007 EMG report reflects normal spontaneous activity/motor unit potentials for all upper extremity muscles.  Importantly, severe peripheral neuropathy of the upper extremities has not been demonstrated before or after the November 2007 EMG study.  The overall finding of distal polyneuropathy, motor and sensory, axonal, chronic and inactive, severe, appears to be describing the left lower extremity more so than the upper extremities, especially because there were no upper extremity motor abnormalities or other complaints whatsoever noted in the report.  As previously indicated, all upper extremity muscle groups tested as normal.  As such, an impression of severe motor polyneuropathy of the left upper extremity does not comport with the actual test results found in the report.  The Board also points out that the VA treatment records do not reflect any complaints of upper extremity peripheral neuropathy in 2007.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding of more than mild incomplete paralysis of either upper extremity prior to the July 2008 VA examination. 

However, at the July 15, 2008 VA examination, the Board notes that the Veteran reported increased symptomatology associated with his upper extremity peripheral neuropathy.  Specifically, he reported that he has lost all feeling in both upper extremities in the fingers and thumbs.  Additionally, he now reported pain in his hands and arms when he is fatigued.  Although sensory examination only revealed subjective absent pinprick over the entire upper extremities, deep tendon reflexes were diminished at this examination.  Moreover, at the March 2013 VA examination, while the examiner characterized the Veteran's upper extremity peripheral neuropathy as only mildly affecting only the median nerve, the Veteran reported moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness in the upper extremities.  Also at the March 2013 examination, sensory testing revealed absent vibration, cold sense, and light touch/monofilament (except at the shoulders).  Overall, the Board finds that such increased symptoms as of July 15, 2008 warrant a higher rating.  In this regard, the Board finds that as of July 15, 2008, the evidence supports a finding of moderate incomplete paralysis of the upper extremities, warranting a 30 percent rating for the left upper extremity (major side) and a 20 percent rating for the right upper extremity (minor side).  

A higher rating is not warranted for either side, however, because the preponderance of the evidence does not suggest severe incomplete paralysis of the upper extremities.  Despite the complaint of severe numbness of the upper extremities at the March 2013 VA examination, this was a subjective report from the Veteran, and there were no findings indicating severe peripheral neuropathy.  The examiner's objective opinion was that the Veteran's upper extremity peripheral neuropathy affected only the median nerve, and did so only mildly.  Moreover, deep tendon reflexes, which were found to be decreased (1+) in July 2008, were found to be normal in March 2013.  Finally, no atrophy has ever been found, strength testing was consistently normal, and coordination was consistently normal.  The Board finds that the absent vibration testing, cold sense testing, and light touch/monofilament testing, found in March 2013 is factored in to the finding of moderate incomplete paralysis as of July 15, 2008.  While these findings indicate an increased level of severity of the disability, these findings are also tempered by the March 2013 examiner's opinion that the disability was only mild in nature and the other less significant findings mentioned above, such as lack of atrophy, normal to decreased reflexes, normal strength testing, and normal coordination.  As such, a higher rating for moderate incomplete paralysis of the median nerve is warranted (a 30 percent rating for the left upper extremity and a 20 percent rating for the right upper extremity) as of July 15, 2008; however, a higher rating based upon severe incomplete paralysis of the medial nerve is not warranted at any time during the appeal period.

According to VA regulations, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. "  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not reflect that the available schedular evaluations for the service-connected right and left upper extremity peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's upper extremity disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, there are higher schedular ratings for the peripheral neuropathy of the upper extremities, but they are for symptoms which are not present in this case.  The Board recognizes that the evidence indicates that the Veteran's peripheral neuropathy of the upper extremities results in the Veteran's inability to perform fine motor skill activities such as those he has been trained in employment to do.  However, the Veteran has not indicated that his upper extremity peripheral neuropathy interfered with his employment when he was employed.  In his VA Form 21-8940 he indicated that he could not find employment because he could not sit for long periods of time.  Additionally, a May 2007 VA treatment record reflects that the Veteran was laid off in 2002.  As such, the Board concludes that the evidence does not show that the Veteran's essential tremors of the hands have caused marked interference with employment, or symptoms that are not already contemplated in the rating criteria.  Furthermore, the evidence does not show that his peripheral neuropathy of the upper extremities has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disabilities.  Under these circumstances, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Separate Rating for Diabetic Ulcer of Left Great Toe

As noted in the February 2013 remand, during the pendency of the appeal, in the August 2008 rating decision, the RO changed the Veteran's service-connected peripheral neuropathy of the left lower extremity to include an "almost completely healed ulcer of the left great toe."  The Board noted that this appeared to be based on the July 2008 VA examination report wherein it was noted that the Veteran had an almost completely healed ulcer of the left great toe, which was related to the service-connected peripheral neuropathy.  The August 2008 rating decision continued the disability rating of 20 percent for peripheral neuropathy of the left lower extremity to include an almost completely healed ulcer of the left great toe.  However, the RO did not consider whether a separate disability rating may be warranted for the diabetic foot ulcer.  The Board noted in the February 2013 remand that the Veteran may be entitled to a separate rating under the schedular criteria pertaining to the skin.  The Board therefore remanded the issue for a new VA examination to evaluate the Veteran's skin of the left foot to include any present diabetic ulcers.  

In a note following Diagnostic Code 7913, which rates diabetes mellitus, it states that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Veteran's diabetes mellitus is currently rated as 20 percent disabling.  Thus, in order for a separate rating to be warranted for diabetic ulcer of the left great toe, it must be shown that the ulcer is a compensable complication of the diabetes.

The Board finds that a separate compensable rating is not warranted for diabetic ulcer of the left great toe at any time during the appeal period because the evidence shows that there is no diabetic ulcer which is, or has been during the period of the claim, at least 39 square centimeters, unstable or painful, or which results in any limitation of function.  38 C.F.R. § 4.118 , Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).  

The criteria for rating scars were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008. On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118  was again revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date. However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 , may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review. The effective date of an increased rating award based on the amended criteria, however, will in no case be before October 23, 2008. In order to review the record in the light most favorable to the Veteran, as the applicability of the revised criteria was recently clarified, the Board considered the rating criteria in effect prior to and as of October 23, 2008, in adjudicating this claim.

The evidence of record shows that there was no diabetic ulcer of the left great toe, or anywhere else, during the May 2006 VA examination.  A May 2007 VA treatment record addendum reflects no diabetic ulcer on the diabetic foot inspection.  A November 2007 VA treatment record notes that examination of the extremities did not reveal any diabetic ulcers.  The left ankle was noted to have a soft tissue mass and plantar callosities were present, but no ulcers were found.  

The July 2008 VA examination report notes that the Veteran reported having an ulcer on the right fifth toe that resolved after six months.  Examination revealed no diabetic skin changes other than the left great toe as described.  The assessment was almost healed left great toe ulcer secondary to the neuropathy.  

A February 2011 VA examination report for the Veteran's bilateral lower extremity peripheral neuropathy also does not reflect the presence of any diabetic ulcers.  

The March 2013 VA examination report notes that the Veteran reported developing a left big toe ulcer in 1995 when he stepped on a piece of metal.  He stated that it healed a few months later, but it would occasionally open up about once every one or two years.  He reportedly last had the ulcer in 2008; it has been healed since then.

Despite the diagnosis of almost healed left great toe ulcer at the July 2008 VA examination, and the Veteran's credible and competent reports of the history of the ulcer, there is no medical evidence of any complaints or findings of any diabetic ulcers anywhere on the Veteran's body at any time which would meet the criteria for a separate compensable rating.  Although the Veteran is competent to report symptoms and findings capable of lay observation, such as changes in his skin, the evidence does not reflect that the Veteran described or the medical evidence shows that any diabetic ulcer present at any time during the appeal period was or is at least 39 square centimeters, unstable or painful, or results in any limitation of function.  

As stated above, the Veteran is competent to report that it took six months for an ulcer to heal.  Despite this, and despite the diagnosis of almost healed ulcer found in July 2008, the evidence does not reflect that any such ulcer meets the criteria for a separate compensable rating as described by the rating criteria.  Consequently, as the preponderance of the evidence is against the claim, there is no doubt to be resolved, and entitlement to a separate rating for left great toe ulcer is denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Service connection is currently in effect for diabetes mellitus, rated at 20 percent; peripheral neuropathy of the right lower extremity, rated at 20 percent; peripheral neuropathy of the left lower extremity, rated at 20 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent prior to July 15, 2008 and 30 percent from July 15, 2008; peripheral neuropathy of the right upper extremity, rated at 10 percent prior to July 15, 2008 and 20 percent from July 15, 2008; diabetic retinopathy of the eyes, rated as noncompensable; diabetic nephropathy, rated as noncompensable; hypertension, rated at 10 percent; and loss of use of a creative organ, rated as noncompensable.  The Veteran's combined disability rating considers the bilateral factor.  As of August 4, 2005, the Veteran's combined evaluation was 70 percent.  As of January 14, 2005 the Veterans combined evaluation was 60 percent.  Thus, the Veteran meets the threshold criteria for TDIU, and has met the criteria since January 14, 2005, because of all his disabilities are of a common etiology.

The Veteran indicated on his April 20, 2006 VA Form 21-8940 that he had a high school education, but no further education.  At the May 2006 VA examination, the Veteran indicated that he only completed tenth grade and then obtained his GED.  The VA Form 21-8940 reflects that the Veteran stopped working in 2000, and that he was employed as an assembler in 1997, the year he earned the most ever in one year.  He further indicated that he is prevented from working due to his diabetes and neuropathy because he cannot stand or sit for long periods of time and because employers were not hiring.  

At the May 2006 VA examination, the Veteran reported that he is trained mostly in assembly and maintenance work.  The examiner opined that the Veteran is limited from performing precise fine motor movements and assembly work with his hands due to his neuropathy in his fingertips.  The examiner noted that the Veteran is trained to do this and is not trained to do other sorts of work.  The examiner further opined that the Veteran would not be limited from sedentary positions but would be limited from jobs that require standing greater than ninety minutes.  

A May 2007 VA treatment record reflects that the Veteran reported being under a lot of stress since 2002 when he was laid off from his job.

The March 2013 VA general medical examination indicates that the Veteran's hypertension does not affect his ability to work.  The examiner noted that the Veteran last worked on November 1999 at Ingersoll Milling Machine Company when he was laid off and was unable to find another job.  The examiner noted that the Veteran lives by himself and is able to drive and perform all of his own activities of daily living.  He uses a cane at home and a walker outside the home.  Due to his bilateral lower extremity symptoms he is unable to walk rapidly or climb stairs.  He is also unable to do any heavy lifting or carrying.  The examiner opined that the Veteran should be able to do sedentary work.  

The March 2013 examiner who conducted the neurological examination opined that the Veteran is unable to do fine movements with his hands due to his peripheral neuropathy.  Due to his bilateral lower extremities he cannot walk rapidly or climb stairs.  The examiner opined that the Veteran is able to do sedentary work.

The Board finds that because the Veteran has only received a GED, having dropped out of high school after two years, and because the Veteran has been employed as an assembler, having been trained only to do such physical work which depends upon his ability to perform fine motor skills with his hands, the Veteran is not substantially and gainfully employable.  Considering his background and education, his skills and his work history, the Board finds that the Veteran's service-connected peripheral neuropathy affects his hands in such a way that he is precluded from performing the only type of work that he has ever done.  Nothing in the record suggests that the Veteran would be able to perform the only type of work, assembly work, that he has ever done.  Importantly, the May 2006 VA examiner indicated that the Veteran would not be able to perform precise motor movements and assembly work with his hands due to his neuropathy in his fingertips.  His peripheral neuropathy of the upper extremities therefore prevents him from the only substantially gainful employment he has ever performed.  He has not received training or education in any other field.  In this regard, and with respect to sedentary employment, the Board observes that, while the medical evidence suggests that the Veteran may be able to do sedentary employment, he would require training to work in an office or with a computer.  Importantly, it may not even be feasible for him to work with a computer due to his inability to perform fine motor skills with his hands, such as typing, which would be required in most sedentary positions.  

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted. 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to July 15, 2008, is denied.

Entitlement to an initial disability rating of 30 percent for peripheral neuropathy of the left upper extremity beginning July 15, 2008, is granted.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to July 15, 2008 is denied.  

Entitlement to an initial disability rating of 20 percent for peripheral neuropathy of the right upper extremity beginning July 15, 2008, is granted.

Entitlement to a separate disability rating for diabetic ulcer of the left great toe is denied.

Entitlement to a TDIU is granted.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


